Order entered September 11, 2014




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00688-CV

                             RICHARD P. DALE, JR., Appellant

                                             V.

      PLAZA AT TURTLE CREEK RESIDENCES ASSOCIATION, INC., Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-05411

                                         ORDER
       We GRANT appellant’s September 9, 2014 motion for withdrawal and substitution of

counsel. We DIRECT the Clerk of this Court to substitute Paul F. Wieneskie as counsel for

appellant in the place of Don Ray.


                                                    /s/   ADA BROWN
                                                          JUSTICE